Title: To James Madison from Samuel Harrison, 14 September 1812
From: Harrison, Samuel
To: Madison, James


Dear and Respected Sir,
Chittenden September 14th. 1812
The News of the Declaration of War occasioned me to throw by the Letters I had Written to your Excellency on the 11th. to the 24th. of June last, that I did not send them.
The recent Capture of Genl Hull, his Army, Cannon and Military Stores &c. &c. have redetermined me to send them to your Excellency.
I am confident If they had, then, been sent, and your Excellency had paid attention to their Contents, The disgrace of our Country, and the Capture of General Hull would not have occurred.
I find the same imbecility in the arrangments under Genl. Dearborne. He will, as certainly, be captured, as Genl. Hull is Captured.
If a New Leaf is not turned Over.
Excuse, Dear Sir, my Plain dealing. When at Washington in 1806 I had a Dispensation granted to me, to use my own Rules of Etiquette. The Honour of our Country calls loud for Peace. The Interests, the permanent Interests of Both America and Great Britain call for Peace. The People The common People of both Countries call for Peace. None are hearty in the War, and unless You hear to the calls of Peace, The War will terminate dishonorably—it will end in disgrace and will cause Posterity to Curse your Memory—Yes Sir, Your memory will be Cursed to the latest Generation. Unless You turn about, before it is too late, Now is an accepted time now is a Day for our Country’s Salvation ..[.] before more blood is Shed …
I still repeat the offer, I made to Your Excellency on the 18th. and 24th. of June, although the Postscript of the 24th. was the Effusions of the Moment. I send it without comment, or Apology.
Read, Sir, those Papers candidly: tho’ written in a hurry they contain Facts. Facts necessary to be known.
Let my Dear Friend Genl. Granger read them. Let Mr Monroe read them. Although I never had any personal acquaintance with the latter the present Secretary of State; I am informed by many, and particularly by the Revd. S. Peters L.L.D who knew him in London, that he is a Candid, honest—humane, real Gentleman. Please to shew them my letter of the 11th of May. I have been informed you have received it, tho’ you have not answered it or paid attention to its Contents. I beg of you together with the other Gentlemen to dispense with Etiquette, read my Letters together, not to Criticise on them, but to weigh the reasons, and let your superior Understandings carry you far beyond the Writer. And please to let me hear the result of your deliberations. If you do not comply with my desires pray send me the Papers back; that I may publish them to the World that my Garments may be clean from the Blood and Treasures and Welfare of my Country sacrificed to the Moloch of inexperience if not of inconsideration. With sentiments of the highest esteem and respect I remain Your most Obedient Servant
Saml Harrison
P. S. I have just seen a Gentleman directly from Montreal who on Monday last Saw Genl Hull and his Son on the Parade amongst some British Officers in that City.
S H
 